 



Exhibit 10.1
RELEASE and SETTLEMENT AGREEMENT (“this Agreement”)
This Agreement is made as of June 2, 2005 between:

(1)   AIG Europe (Ireland) Limited (“AIGE(I)”) on the one hand; and   (2)  
Skillsoft PLC (formerly known as SmartForce PLC) on its own behalf and its
subsidiaries, affiliates, predecessors and successors (collectively,
“Skillsoft”); and   (3)   David Drummond, Patrick Murphy, Ronald C. Conway, John
M. Grillos, James S. Krzywicki, Patrick J. McDonagh, Dr. Ferdinand von
Prondzynski, Gregory M. Priest and John P. Hayes (collectively, the “Individual
Insureds”), on the other.

WHEREAS:

1   AIGE(I) has issued its Corporate Guard for Directors and Officers Insurance
Policy No. FCG 33566 for the Policy Period of April 12, 2002 to September 6,
2008 (the “Policy”) which provides, inter alia, certain coverage pursuant to its
terms; and   2   In November and December, 2002, various actions alleging
violations of the securities laws of the United States, including Ari R. Schloss
et al. v. SmartForce Public Limited Company, et al., Joseph J. Bish et al. v.
SmartForce, PLC, et al., Stacey Cohen et al. v. SmartForce PLC d/b/a/
SmartForce, et al., and Gianni Angeloni v. SmartForce PLC d/b/a SmartForce, et
al., were filed in the United States District Court for the District of New
Hampshire; and   3   Those actions were consolidated into an action styled In Re
Smartforce Plc Securities Litigation no. 02-CV-544-B pending in the United
States District Court for the District of New Hampshire alleging violations of
the Securities Act of 1933 and the Securities and Exchange Act of 1934 (the
“Class Action”); and   4   The United States Securities and Exchange Commission
commenced an investigation of the same facts and allegations set forth in the
Action styled In the Matter of Skillsoft Plc (B-01915) (the “SEC
Investigation”); and   5   The plaintiffs in the Action and the Skillsoft
defendants agreed to conclude the Action (the “Settlement”); and   6   An
opt-out action styled Jody Glidden, et al. v. Skillsoft PLC (fka Smartforce
PLC), et al. no. C 04 4913 was filed in the United States District Court for the
Northern District of California (the “Glidden Action” and collectively with the
Class Action, the “Actions”);   7   Skillsoft and the Individual Insureds assert
that they have incurred a “Loss” as defined in the Policy (“Loss”) by reason of
the defense of the Actions and the SEC Investigation and the payments made and
due under the Settlement; and   8   Skillsoft and the Individual Insureds have
made claim for reimbursement of their Loss to AIGE(I).

THEREFORE, the parties agree as follows:
Article 1

Page 1



--------------------------------------------------------------------------------



 



In consideration of the releases and discharges in paragraph 2 below, AIGE(I)
will pay the sum of $15 million US dollars (“the Settlement Sum”) to Skillsoft
for and on behalf of Skillsoft and the Individual Insureds under the Policy
within thirty (30) days of receipt of this fully executed Agreement.
Article 2
In consideration of AIGE(I)’s promise to pay the Settlement Sum in Article 1
above, Skillsoft and its past and present directors, officers, employees,
agents, attorneys, including the Individual Insureds, and their respective
successors, assigns, heirs, executors and legal representatives (“SkillSoft
Releasors”) hereby:

(a)   release and forever discharge AIGE(I) and its parents, subsidiaries,
affiliates, directors, officers, employees, agents, attorneys and their
respective successors and assigns (“Insurer Releasees”) in respect of, and
acknowledge that payment of the Settlement Sum in accordance with paragraph 1
above shall represent full and final settlement and full accord and satisfaction
in relation to, all manners of action, actions, causes of action, suits, claims
for sums of money, contracts, controversies, agreements, costs, damages,
judgments and demands whatsoever, whether known or unknown, reported or
unreported, in law or equity which SkillSoft Releasors now have, claim to have,
or may in the future have against Insurer Releasees in law, contract, tort or
equity in connection with: (a) the Policy; (b) the Actions; (c) the SEC
Investigation and (d) any acts, failure to act, omissions, misrepresentations,
statements, misstatements, facts, events, transactions, occurrences or other
subject matter set forth, alleged, embraced, encompassed, or otherwise referred
to in or underlying the Actions and the SEC Investigation (the “Released
Matters”); and   (b)   agree to indemnify and hold harmless Insurer Releasees in
respect of any and all liability, loss, damage, or expense, including without
limitation, reasonable attorneys’ fees, arising from all manners of action,
actions, causes of action, suits, claims for sums of money, contracts,
controversies, agreements, costs, damages, judgments and demands whatsoever in
law or equity brought or made against any Insurer Releasee which heretofore and
hereafter may be made in connection with the Released Matters by any Skillsoft
Releasee.

Article 3
In consideration of the release from the SkillSoft and the Individual Insureds,
AIGE(I) and its past and present directors, officers, employees, agents,
attorneys, including the Individual Insureds, and their respective successors,
assigns, heirs, executors and legal representatives (“Insurer Releasors”) hereby
release and forever discharge the Individual Insureds and SkillSoft and their
respective parents, subsidiaries, affiliates, directors, officers, employees,
agents, attorneys successors and assigns (“SkillSoft Releasees”) in respect of
all manners of action, actions, causes of action, suits, claims for sums of
money, contracts, controversies, agreements, costs, damages, judgments and
demands whatsoever, whether known or unknown, reported or unreported, in law or
equity which the Insurer Releasors now have, claim to have, or may in the future
have against SkillSoft Releasees in law, contract, tort or equity in connection
with: (a) the Policy; (b) the Actions; (c) the SEC Investigation and (d) any
acts, failure to act, omissions, misrepresentations, statements, misstatements,
facts, events, transactions, occurrences or other subject matter set forth,
alleged, embraced, encompassed, or otherwise referred to in or underlying the
Actions and the SEC Investigation.
Article 4
Skillsoft and the Individual Insureds acknowledge that the limit of liability of
the Policy is exhausted by AIGE(I)’s payment hereunder.
Article 5
The parties and signatories to this Agreement represent and warrant that they
each have read and understand the entire contents of this Agreement and that
they have full and complete authority to execute this Agreement.
Article 6

Page 2



--------------------------------------------------------------------------------



 



This Agreement may be executed in facsimile counterparts each of which shall be
deemed an original and all of which shall be deemed to be one of the same
instrument.
Article 7
The terms and conditions of this Agreement constitute the entire agreement of
the parties with respect to this Agreement, and there are no other oral or
written understandings or agreements between the parties relating to the subject
matter of this Agreement. This Agreement may only be modified by a written
instrument signed by the parties hereto.
Article 8
No party to this Agreement will disclose the provisions of this Agreement to any
other person, except: (a) to the extent that such disclosure may be required by
the operation of law, or by requirement of competent tribunal or regulatory
authority,; (b) to the officers, directors, accountants, auditors, lenders, bond
trustees and reinsurers of a party to this Agreement; (c) to the legal counsel
of any party to this Agreement; (d) to the extent that other disclosures may be
mutually agreed upon and consented to among the parties to this Agreement;
(e) by any party in an action to enforce the terms of this Agreement. Except to
the extent that disclosure is permitted under this Agreement, the parties agree
to notify each other promptly in the event any of them receives any request,
disclosure request, subpoena, or court order calling or potentially calling for
production or disclosure of this Agreement.
Neither the negotiation of the terms, conditions or other provisions of this
Agreement, nor the performance of this Agreement shall be used by any Releasee
or Releasor for any purpose save in respect of seeking reinsurance recoveries
other than the enforcement of the provisions hereof; provided, however, that
nothing in this sentence shall affect the validity of the releases and other
agreements set forth in this Agreement.
Article 9
This Agreement is governed and construed in accordance with Irish law and in the
event of any dispute concerning the interpretation, effect or obligations of
this Agreement Irish law will be deemed to apply. The parties hereby submit to
the exclusive jurisdiction of the Irish courts.

Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of AIGE(I) and Skillsoft acting through its duly
authorized representative and the Individual Insureds set their hand and seal as
of the date first set forth above.

         
 
  AIGE(I) EUROPE (Ireland) Ltd.    
 
       
 
  By:  /s/  Clive M. Jacobs                            7/04/05  
 
       
 
  its:  Senior Claims Adjuster    
 
       
 
       
 
  Skillsoft PLC    
 
       
 
       
 
  By:  /s/  Charles E. Moran    
 
       
 
  its:  President & CEO    
 
       
 
       
 
       
/s/ David Drummond
  /s/ Patrick Murphy    
 
       
 
       
David Drummond
  Patrick Murphy    
 
       
 
       
/s/ Ronald C. Conway
  /s/ Gregory M. Priest    
 
       
 
       
Ronald C. Conway
  Gregory M. Priest    
 
       
 
       
/s/ John P. Hayes
  /s/ John M. Grillos    
 
       
 
       
John P. Hayes
  John M. Grillos    
 
       
 
       
/s/ James S. Krzywicki
  /s/ Patrick J. McDonagh    
 
       
 
       
James S. Krzywicki
  Patrick J. McDonagh    
 
       
 
       
/s/ Dr. Ferdinand von Prondzynski
       
 
       
 
       
Dr. Ferdinand von Prondzynski
       

Page 4